Citation Nr: 1427131	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for prostate cancer.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 

3.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure. 

4.  Entitlement to service connection for heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from November 1967 to October 1973, and September 1979 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for diabetes mellitus and heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for prostate cancer was most recently denied by a July 2002 rating decision; the Veteran was notified of his appellate rights, but did not perfect an appeal of the rating decision.  The decision is now final.

2.  Evidence received since the July 2002 rating decision is new and material; it is not cumulative and raises a reasonable possibility of substantiating the claim for service connection for prostate cancer. 

3.  Resolving all reasonable doubt in the Veteran's favor, his prostate cancer was incurred in service as a result of herbicide exposure in Da Nang in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied service connection for prostate cancer, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The criteria for reopening the claim for service connection for prostate cancer are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is reopening and granting service connection for prostate cancer.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.



	(CONTINUED ON NEXT PAGE)

Reopening of Service Connection for Prostate Cancer

Generally, a claim, which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3) (West 2002); 38 C.F.R. 
§ 20.1103 (2013).  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied the claim for service connection by a July 2002 rating decision on the basis that the Veteran's prostate cancer was not incurred during active service because there was no evidence that the Veteran set foot in the Republic of Vietnam.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in August 2002.  He did not perfect an appeal of this decision; thus, it is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.302, 20.1103.  In light of the foregoing, the Board finds that new and material evidence with respect to this issue must tend to show that the Veteran set foot in the Republic of Vietnam. 

The Board finds that there is sufficient evidentiary basis to reopen the claim for service connection for prostate cancer.  The newly-submitted evidence includes VA treatment records, service personnel records, a May 2011 DRO conference report, a June 2011 report by the Defense Personnel Records Information Retrieval System (DPRIS), and the Veteran's lay statements.  The Board finds that the evidence cited above is new in that it has not previously been received and is not cumulative or redundant of evidence previously of record.

In the May 2011 DRO conference report, the Veteran reported that he was aboard the USS Kitty Hawk and went on emergency leave in October 1972 by helicopter from the ship to Da Nang Supply Depot.  This statement is presumed credible for purposes of reopening the claim for service connection for prostate cancer.  See Justus, 3 Vet. App. at 513.  The Board finds this evidence to be material because it addresses an unestablished fact, which is that the Veteran set foot in the Republic of Vietnam.  

Therefore, the Board finds the newly-submitted evidence to be both new and material and, accordingly, the Veteran's claim for service connection for prostate cancer is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will consider service connection for prostate cancer on the merits below.

Service Connection for Prostate Cancer

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including prostate cancer.  38 C.F.R. 
§ 3.309(e) (2013).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  

The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

The Veteran contends that service connection is warranted because his prostate cancer is a result of exposure to herbicide agents in Vietnam.  At the outset, VA treatment records show treatment for residuals of prostate cancer; therefore, the Board finds that the Veteran has a current disability of prostate cancer.  Moreover, prostate cancer is listed under 38 C.F.R. § 3.309(e).

In the May 2011 DRO conference report, the Veteran reported that he was aboard the USS Kitty Hawk and went on emergency leave in October 1972 by helicopter from the ship to Da Nang Supply Depot.  The Veteran's statements are competent and credible to establish that the Veteran had duty or visitation in the Vietnam.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no documentation showing that the Veteran in fact stepped foot on the ground in Vietnam.  A June 2011 DPRIS report indicated that the USS Kitty Hawk conducted special operations on Yankee Station in the Gulf of Tonkin in October 1972.  The ship's history did not document that any of its personnel stepped foot in Vietnam.  A DPRIS review of the ship's deck logs documented the launching of recovery of motor whale boats and aircrafts but did not document passenger names or destinations.  The DPRIS report confirmed that the deck logs do not document this information unless there is a mishap.  Accordingly, the evidence is in relative equipoise as to the Veteran's in-Vietnam service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran had duty or visitation service in Vietnam and, therefore, was exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas, 20 Vet. App. 257.  

For the reasons stated above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's prostate cancer was incurred during active service as a result of herbicide exposure and, therefore, service connection is warranted.  38 U.S.C.A. §5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Because the Board is granting service connection on a presumptive basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

New and material evidence having been submitted, the claim of service connection for prostate cancer is reopened.

Service connection for prostate cancer is granted.


REMAND

A May 2011 DRO report indicated that the Veteran stated that he wished to only continue the appeal of service connection for prostate cancer because he was not being treated for either diabetes or heart disease.  However, in a September 2011 VA form 646, the Veteran's representative indicated that there was no signed statement by the Veteran requesting to withdraw these two issues.  A Veteran may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2013).  Because the Veteran did not withdraw the appeal of the issues of service connection for diabetes mellitus and heart disease in writing or on the record at a hearing on appeal, the Board finds that the issues of service connection for diabetes mellitus and heart disease are not withdrawn.  Id. 

The record reflects that a notice of disagreement with the June 2010 rating decision was received by VA in September 2010.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013);  Manlincon v. West, 12 Vet. App. 238 (1999). 

The purpose of the remand with respect to the above-referenced issues is to give the RO an opportunity to issue a statement of the case.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issues of service connection for diabetes mellitus and heart disease are REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issues of service connection for diabetes mellitus and heart disease.  The Veteran should be given an opportunity to perfect the appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the above-referenced issues following the issuance of the statement of the case unless he perfects the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


